Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 02/15/2022. Claims 1, 2, and 7-16 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (JP H06-297909 A, English Machine Translation provided in previous Office Action) in view of Randall et al. (US 2019/0351717 A1), Asano et al. (US 2016/0297246 A1) and Horiguchi (US 2012/0085471 A1).

In an analogous art, Randall teaches a tire with a porous (Para. [0017]) noise damper (Fig. 1, Ref. Num. 33) arranged on an inner cavity of the surface of the tread portion (Fig. 1, Ref. Num. 33) where the noise damper has an air permeability of less than 5 cm3/cm2/sec (Para. [0032]). Randall does not expressly disclose a value of less than 3 cm3/cm2/sec; however, it would have been obvious to a person of ordinary skill in the art to configure the air permeability of the noise damper within the claimed range since Randall discloses the air permeability of the noise damper as less than 5 cm3/cm2/sec (Para. [0032]), said range overlapping the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Terada with Randall in order to add a porous noise damper to the inner cavity of the tread portion. This modification will provide noise reduction and vibration reduction (Randall; Para. [0017]). However, neither Terada nor Randall teach a band layer arranged radially outside the belt layer.
In an analogous art, Asano teaches tire with a band layer (Fig. 1, Ref. Num. 26) arranged radially outside the belt layer (Fig. 1, Ref. Num. 24) and is in direct contact with the tread rubber layer (Fig. 1, Ref. Num. 14) forming a ground contacting surface (Fig. 1, Ref. Num. 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Terada and Randall with Asano in order to add a band layer radially outside the belt layer. This 
Terada teaches that the hardness of the damping rubber body is 3 to 30 degrees larger than the hardness of the topping rubber of the belt layer (Para. [0028]). Since the hardness of the topping rubber is 50 to 60 degrees (Para. [0022]), which makes the hardness of the damping rubber body between 53 and 90 degrees; however, none of Terada, Randall, nor Asano teach the hardness of the tread rubber.
In an analogous art, Horiguchi teaches that the cap tread rubber has a hardness from 60 to 75 degrees (Para. [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Terada, Randall, and Asano with Horiguchi in order to have the cap tread rubber have a hardness of 60 to 75 degrees. This modification will improve the steering stability on dry roads and fuel consumption performance (Para. [0052]). Using the hardness of the damping rubber body, H1, taught by Terada and the hardness of the tread rubber, H2, taught by Horiguchi, the value of H1/H2 is between 0.71 and 1.20. Terada in view of Randall, Asano, and Horiguchi does not expressly disclose a value of between 0.5 and 1.0; however, it would have been obvious to a person of ordinary skill in the art to configure the value of H1/H2 within the claimed range since Terada in view of Randall, Asano, and Horiguchi discloses the value of H1/H2 as between 0.71 and 1.20, said range overlapping the claimed range.
	Regarding claim 2, Terada teaches that the damping rubber body is arranged between the carcass and the belt layer (Terada, Fig. 1, Ref. Num. 6, 7, 9; Para. [0026]).
Regarding claim 5, Terada teaches that the damping rubber body has a thickness of 0.9 mm to 2.5 mm (Para. [0014]).
Regarding claim 7, Terada does not teach that the density of the noise damper is in a range of 10 to 40 kg/m3.
3. Randall does not expressly disclose a value of 10 to 40 kg/m3; however, it would have been obvious to a person of ordinary skill in the art to configure the density of the noise damper within the claimed range since Randall discloses the density of the noise damper as between 10 and 400 kg/m3 (Para. [0021]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Terada with Randall to form the noise damper out of a silicone rubber foam of 10 to 400 kg/m3. This type of material is particularly suitable for vibration reduction (Randall; Para. [0021]).
Regarding claim 8, Terada does not teach the volume of the noise damper.
In an analogous art, Randall teaches that a volume of the noise damper is between 0.4% and 20% (Para. [0033]) of the volume of the tire inner cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Terada with Randall to have the noise damper have a volume of 0.4% to 20%. This modification will help reduce noise (Randall; Para. [0034]).
Regarding claim 12, Randall teaches that the noise damper is formed of a sponge rubber (Para. [0020], [0021]).
Regarding claim 13, Terada teaches that the width of the damping rubber body is 60% to 110% of the width of the belt layer (Para. [0015]). Terada does not expressly disclose a value of 70% to 120% of the width of the belt layer; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the damping rubber body within the claimed range since Terada discloses the width of the damping rubber body as between 60% and 110% (Para. [0015]), said range overlapping the claimed range.

Regarding claim 15, Horiguchi teaches that the cap tread rubber has a hardness from 60 to 75 degrees (Para. [0052]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Terada (JP H06-297909 A) in view of Randall et al. (US 2019/0351717 A1), Asano et al. (US 2016/0297246 A1) and Horiguchi (US 2012/0085471 A1) as applied to claim 1 above, and further in view of Tanno et al. (US 2018/0162180 A1).
Regarding claim 9, Terada in view of Randall, Asano, and Horiguchi does not teach the tensile strength of the noise damper.
In an analogous art, Tanno teaches a noise absorbing member (Fig. 3, Ref. Num. 6) attached on the inside of a tread portion (Fig. 3, Ref. Num. 7) which has a tensile strength of 60 kPa to 180 kPa (Para. [0026]). Tanno does not expressly disclose a value of 70 to 115 kPa; however, it would have been obvious to a person of ordinary skill in the art to configure the tensile strength of the noise damper within the claimed range since Tanno discloses the tensile strength of the noise damper as between 60 kPa and 180 kPa (Para. [0026]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Terada in view of Randall, Asano, and Horiguchi with Tanno in order to have the tensile strength .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Terada (JP H06-297909 A) in view of Randall et al. (US 2019/0351717 A1), Asano et al. (US 2016/0297246 A1) and Horiguchi (US 2012/0085471 A1) as applied to claim 1 above, and further in view of Nakatani (US 2016/0090475 A1).
Regarding claim 10, Terada in view of Randall, Asano, and Horiguchi does not teach the loss tangent of the tread rubber.
In an analogous art, Nakatani teaches that the loss tangent of the tread rubber is greater than 0.50 at 0°C (Para. [0106]) and the loss tangent is 0.10 of smaller at 70°C (Para. [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Terada in view of Randall, Asano, and Horiguchi with Nakatani in order to have the loss tangent of the tread rubber be greater than 0.5 at 0°C and less than 0.1 at 70°C. This modification will give the tread rubber a good balance of good fuel economy (Para. [0104]) and good wet grip performance (Para. [0106]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Terada (JP H06-297909 A) in view of Randall et al. (US 2019/0351717 A1), Asano et al. (US 2016/0297246 A1) and Horiguchi (US 2012/0085471 A1) as applied to claim 1 above, and further in view of Peters et al. (US 2016/0222197 A1).
Regarding claim 11, Terada in view of Randall, Asano, and Horiguchi does not teach the composition of the tread rubber.
In an analogous art, Peters teaches a tire with a tread rubber that contains no carbon black, 60 phr of silica content, and 2 phr of sulfur (Table 1, Unit E1, E2). Using the formula in claim 11, this combination gives a value of 30, which is within the range required by the instant claims.
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Terada (JP H06-297909 A) in view of Randall et al. (US 2019/0251717 A1) and Peters et al. (US 2016/0222197 A1).
Regarding claim 16, Terada teaches a pneumatic tire (Para. [0016]) comprising a carcass (Fig. 1, Ref. Num. 6) extending between bead cores (Fig. 1, Ref. Num. 5) of the bead portions (Fig. 1, Ref. Num. 4) via a tread portion (Fig. 1, Ref. Num. 2) and sidewall portions (Fig. 1, Ref. Num. 3), and a belt layer (Fig. 1, Ref. Num. 7) arranged on an outer side of the carcass. Terada also teaches a tire that comprises a damping rubber body (Fig. 1, Ref. Num. 9) arranged inside of the tread portion (Fig. 1, Ref. Num. 15) where a width of the damping rubber body is in range of 60% to 110% the width of the belt layer (Para. [0015]). However, Terada does not teach a porous noise damper arranged on the inner cavity of the tread portion.
In an analogous art, Randall teaches a tire with a porous (Para. [0017]) noise damper (Fig. 1, Ref. Num. 33) arranged on an inner cavity of the surface of the tread portion (Fig. 1, Ref. Num. 33) where the noise damper has an air permeability of less than 5 cm3/cm2/sec (Para. [0032]). Randall does not expressly disclose a value of less than 3 cm3/cm2/sec; however, it would have been obvious to a person of ordinary skill in the art to configure the air permeability of the noise damper within the claimed range since Randall discloses the air permeability of the noise damper as less than 5 cm3/cm2/sec (Para. [0032]), said range overlapping the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Terada with Randall in order to add a porous noise damper to the inner cavity of the tread 
In an analogous art, Peters teaches a tire with a tread rubber that contains no carbon black, 60 phr of silica content, and 2 phr of sulfur (Table 1, Unit E1, E2). Using the formula in claim 11, this combination gives a value of 30, which is within the range required by the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Terada in view of Randall with Peters in order to use a tread rubber that contains no carbon black, 60 phr of silica content, and 2 phr of sulfur. This modification will have a significant improvement in the wet grip and resistance indicators (Peters; Para. [0101]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749